In a proceeding by a tenant in a two-family house to review a determination of the State Rent Administrator granting an application for a certificate of eviction, petitioner appeals from an order denying the petition and dismissing the proceeding. Order unanimously affirmed, with one bill of $50 costs and disbursements. There is substantial evidence in the record to warrant the Administrator’s finding that the application was made in good faith and was based upon a legitimate desire to live in the house. (Matter of Park East Land Gorp. v. Finkelstein, 299 N. Y. 70; Matter of Bosenbluth v. Finkelstein, 300 JST. Y. 402.) Present — Carswell, Acting P. J., Adel, MacCrate, Schmidt and Beldock, JJ.